MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                FILED
      court except for the purpose of establishing                        Aug 09 2017, 8:43 am

      the defense of res judicata, collateral                                  CLERK
      estoppel, or the law of the case.                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Erik H. Carter                                           Cody P. Cogswell
      Carter Legal Services LLC                                Cogswell & Associates
      Noblesville, Indiana                                     Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Cynthia Worrell,                                         August 9, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               06A01-1606-DR-1456
              v.                                               Appeal from the Boone Superior
                                                               Court
      Brian Worrell,                                           The Honorable Justin H. Hunter,
      Appellee-Petitioner                                      Special Judge
                                                               Trial Court Cause No.
                                                               06D01-0710-DR-512



      May, Judge.


[1]   Cynthia Worrell appeals the trial court’s ruling on Brian Worrell’s motion to

      correct error. Cynthia claims the court erred by modifying custody, by failing

      to calculate her child support overpayment based on two children being

      emancipated, and by modifying its award of attorney fees. Brian cross-appeals,
      Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017        Page 1 of 18
      arguing the trial court erroneously set the date on which the two children were

      emancipated, and he requests we remand for an award of appellate attorney

      fees. We affirm as to the modification of custody and the date of emancipation;

      however, we remand for further proceedings as to Cynthia’s over-payment of

      child support and attorney fees.



                            Facts and Procedural History
[2]   Cynthia and Brian were divorced on November 29, 2011, and at that time, they

      had five minor children. The parties were awarded joint legal custody of all five

      children, with Brian having primary physical custody of the two eldest (“the

      girls”) and Cynthia having primary physical custody of the three youngest (“the

      boys”). Brian and Cynthia continued to have a fractious relationship even after

      the divorce.


[3]   In May 2013, the parties began filing motions to modify custody and parenting

      time and motions for contempt based on parenting time issues. The court held

      four different hearings between August 2014 and October 2014. Then on June

      24, 2015, the court entered Findings of Fact and Conclusions of Law that

      addressed custody, parenting time, child support, and contempt allegations. As

      relevant to this appeal, the court ordered:

              38. Cynthia is in Indirect Contempt of Court for failing to
              ensure that Brian have visitation with the boys as ordered by the
              Court.




      Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 2 of 18
              39. Brian is in Indirect Contempt of Court for failing to ensure
              that Cynthia have visitation with [the girls] as ordered by the
              Court.


              40. The Court is not persuaded that a change in custody is in
              the best interest of the boys.


              41. For Cynthia to purge her Contempt, she must cease to
              demand that Brian attend activities during Brian’s weekend
              parenting time with the boys.


              42. Brian shall no longer have the obligation to change his
              own schedule during the weekend to attend the children’s
              activities planned without Brian’s consent.


              43. Brian is simply unable to purge his Contempt by restoring
              Cynthia with meaningful visitation with [the girls].


              44. Rather, Brian may purge his Contempt by paying part of
              Cynthia’s attorney fees . . . in the sum of $10,000 within sixteen
              (16) months, in monthly payments of $625.00, with first payment
              due by September 1, 2015.


              45. A party that fails to purge their Contempt may suffer the
              additional consequence of incarceration following notice and a
              hearing on the issue.


      (Appellant’s App. Vol. 3 at 31-2.)


[4]   On July 22, 2015, Brian filed a Motion to Correct Error alleging he had purged

      the contempt and paid all ordered attorney fees; had presented sufficient

      evidence to warrant finding Cynthia had interfered substantially with his


      Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 3 of 18
      visitation, which should have been “significant enough to warrant a

      modification of custody,” (Appellee’s App. Vol. 2 at 15); 1 and had presented

      sufficient evidence to warrant an order for Cynthia to pay attorney fees.


[5]   On August 10, 2015, the trial court entered an “Order to appear for correct

      errors and rule to show cause hearing,” setting this matter for hearing on

      September 15, 2015. (Appellant’s App. Vol. 2 at 5) (capitalization removed).

      The hearing was continued twice and, before it occurred, multiple petitions to

      show cause were filed. 2 On October 5, 2015, Cynthia filed a “Verified petition

      to modify child support, uninsured medical expenses, tax exemption, parenting

      time, extra-curricular activities, communication and request for attorney fees.” 3

      (Id. at 4) (capitalization removed). On October 30, 2015, Brian filed a cross-

      petition and response to Cynthia’s October 5 filing. 4


[6]   After hearing testimony on April 29, 2016, the trial court requested proposed

      findings of fact and conclusions of law. On May 27, 2016, the court entered an

      order that modified custody of the boys to Brian; found the girls to be




      1
        Brian filed an appendix because Cynthia did not include the Motion to Correct Error in her appendix.
      Neither has Cynthia included any reference to it in her brief. We remind Cynthia’s counsel that the
      Appellant’s Appendix is to contain the “parts of the Record on Appeal that are necessary for the Court to
      decide the issues presented,” Indiana Appellate Rule 50(A)(1), and we urge counsel henceforth to consider
      the pleading from which the appealed order arises to be “necessary” for appellate determination of the issues
      presented.
      2
        These filings are indicated on the Chronological Case Summary (“CCS”) but have not been included in the
      record presented to us.
      3
          This motion is not included in the record presented to us.
      4
          This motion is not included in the record presented to us.


      Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017            Page 4 of 18
      emancipated as of June 12, 2015, the date of their high school graduation;

      modified visitation in accordance with the Indiana Parenting Time Guidelines;

      modified child support to zero dollars paid by Cynthia; gave the tax exemptions

      for all three boys to Brian; declared null various prior orders regarding

      communication and medical decision-making; and found Cynthia was in

      contempt of the court’s order and was required to pay Brian’s attorney fees

      resulting in a “zero sum net” owed between the parties to their respective

      attorneys. (Appellant’s App. Vol. 2 at 39.)



                                 Discussion and Decision
[7]   “A trial court has wide discretion to correct errors, and we will reverse only for

      an abuse of that discretion.” Kashman v. Haas, 766 N.E.2d 417, 419 (Ind. Ct.

      App. 2002). “An abuse of discretion occurs when the trial court’s action is

      against the logic and effect of the facts and circumstances before it and the

      inferences that may be drawn therefrom.” Id.


[8]   The trial court entered specific findings of fact and conclusions of law in its

      order. In such a case, we cannot set aside the findings or judgment unless

      clearly erroneous, and we give due regard to the opportunity of the trial court to

      judge the credibility of the witnesses. Morfin v. Estate of Martinez, 831 N.E.2d
791, 801 (Ind. Ct. App. 2005). First, we decide whether the evidence supports

      the findings. Id. Second, we determine whether the findings support the

      judgment, construing the findings liberally in support of the judgment. Id. A

      judgment is clearly erroneous if it is unsupported by the findings of fact and

      Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 5 of 18
       conclusions thereon. Id. We do not reweigh the evidence or judge the

       credibility of the witnesses, and we consider only the evidence supporting the

       judgment and the reasonable inferences drawn therefrom. Id.


[9]    Appellate courts give considerable deference to the findings of the trial court in

       family law matters. MacLafferty v. MacLafferty, 829 N.E.2d 938, 940-41 (Ind.

       2005). We recognize the trial judge “is in the best position to judge the facts, to

       get a feel for the family dynamics, to get a sense of the parents and their

       relationship with their children - the kind of qualities that appellate courts

       would be in a difficult position to assess.” Id. Decisions that change the results

       below are especially disruptive in the family law setting. Id.


                                           Custody Modification
[10]   Cynthia appeals the trial court’s modification of custody of the boys to Brian.

       A court is not allowed to modify a child custody order unless the “modification

       is in the best interests of the child” and “there is a substantial change in one (1)

       or more of the factors that the court may consider under section 8[.]” Ind.

       Code § 31-17-2-21. The factors include:


                (1) The age and sex of the child.[ 5]
                (2) The wishes of the child’s parent or parents.




       5
        Cynthia asserts the trial court committed error by failing to “admonish or sanction” Brian for testifying and
       arguing facts related to gender as a consideration of custody. (Appellant’s Br. at 31.) As Brian argues,
       however, gender is one of the statutory factors the court may consider when determining whether custody
       modification is appropriate. See Ind. Code § 31-17-2-8 (1) (“The age and sex of the child.”). Moreover, the
       court’s findings do not suggest the court relied on the evidence about which Cynthia complains.
       Accordingly, even if there had been error in the court’s failure to sua sponte admonish Brian for his testimony,

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017              Page 6 of 18
                (3) The wishes of the child, with more consideration given to the
                child’s wishes if the child is at least fourteen (14) years of age.
                (4) The interaction and interrelationship of the child with:


                         (A) the child’s parent or parents;
                         (B) the child’s sibling; and
                         (C) any other person who may significantly affect the
                         child’s best interests.


                (5) The child’s adjustment to the child’s:


                         (A) home;
                         (B) school; and
                         (C) community.


                (6) The mental and physical health of all individuals involved.
                (7) Evidence of a pattern of domestic or family violence by either
                parent.
                (8) Evidence that the child has been cared for by a de facto
                custodian, and if the evidence is sufficient, the court shall
                consider the factors described in section 8.5(b) of this chapter.


       Ind. Code § 31-17-2-8 (footnote added).


[11]   We first address Cynthia’s assertion Brian had to prove a substantial change of

       circumstances justifying modification occurred between June 24, 2015, when

       the court entered Findings of Fact and Conclusions of Law that maintained

       custody in Cynthia, and May 27, 2016, when the court entered the appealed




       it would be harmless. See, e.g., In re Adoption of Dove, 174 Ind. App. 464, 472, 368 N.E.2d 6, 11 (1977) (no
       reversible error when evidence did not demonstrate trial court used challenged statements in its decision).

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017              Page 7 of 18
       order that modified custody to Brian. The Chronological Case Summary

       indicates the hearing from which the presently appealed order was issued was

       scheduled to address issues raised in multiple motions, including Brian’s July

       22, 2015, Motion to Correct Error. (Appellant’s App. Vol. 2 at 4.) As the court

       was ruling on Brian’s request that the court reconsider its decision not to give

       him custody of the boys in the 2015 order, we find no error in the court’s

       consideration of facts presented at the hearings in 2014 when determining

       whether to modify custody pursuant to Brian’s motion to correct error. See Ind.

       Trial Rule 52(B) (Pursuant to the motion to correct error, the court “may open

       the judgment, if one has been entered, take additional testimony, amend or

       make new findings of fact and enter a new judgment or any combination

       thereof . . . .”).


[12]   Moreover, at the April 13, 2016, hearing regarding all pending motions, just

       before the first witness was sworn, the following interaction occurred:

               [Brian’s Counsel]: And your Honor I’d apologize. I’d ask the
               Court to take judicial notice of its Order of June Twenty Fifth as
               well as the testimony that lead up to that decision so that we do
               not need to go . . . back and rehash those issues.


               [The Court]:          And uh I I would like to do so. But the law
               says I need to first see response. I’d like to take judicial notice of
               my prior Order which I think I can anyway. But uh and the
               testimony. I know you weren’t here for that. But it’s my
               intention to.


               [Cynthia’s Counsel]: Yeah. No objection.


       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 8 of 18
               [The Court]:        And so I will take judicial notice of the
               Court’s Orders all the Court’s Orders in this case.


               [Brian’s Counsel]: Sure.


               [The Court]:       And the testimony that I’ve heard thus far
               from prior hearings.


       (Tr. Vol. 1 at 19) (errors in original). As Cynthia agreed at the hearing that the

       trial court could take notice of the evidence from prior hearings, she cannot

       now be heard to complain that the court considered the prior testimony. See

       Dennerline v. Atterholt, 886 N.E.2d 582, 595 (Ind. Ct. App. 2008) (when party

       consents at trial to the exclusion of evidence, the party cannot be heard to

       complain on appeal about that exclusion), reh’g denied.


[13]   Turning to the merits of the court’s decision, we note the trial court concluded a

       substantial change had occurred and “the best interests of the children are best

       served with Brian having primary physical custody” of the boys. (Appellant’s

       App. Vol. 2 at 37.) In support thereof, the trial court found, in pertinent part:


               4. The boys do not have friends that come to visit at [Cynthia]’s
               home whereas the boys have several friends at [Brian]’s home.

               5. The boys do not keep good hygiene at [Cynthia]’s home
               whereas they do keep good hygiene at [Brian]’s home.

               6. [M.W.], age 8 during the hearing and now age 9, still does not
               use the bathroom as he should. [Cynthia] does not appear to be
               taking corrective action where [Brian] has been using corrective
               action.

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 9 of 18
        7. [Cynthia], and the boys, have been living with [Cynthia]’s
        parents in [Cynthia]’s parents’ home. [Brian] has a large home
        allowing the children to all have their own rooms. [Cynthia]
        does not have a home capable of comfortably housing all of the
        children or even just her and the three boys.

        8. [Cynthia] has a history of denying visitation to [Brian] without
        good cause.

        9. [Brian] is actively involved with the schooling of the boys and
        does wood working projects with the boys. [Cynthia] is also
        active with the boys through Boy Scouts of America; however,
        she has used the boys’ involvement in Boy Scouts as a method to
        deny visitation to [Brian].

        10. [Cynthia] does not willingly provide school records and
        medical records to [Brian] on the boys.

        11. Often times, [Cynthia] provided little or no notice to her
        attorney, or to [Brian], of the children’s activities that were not
        already on the calendar and tried to make [Brian] go through
        great efforts to get his children. [Cynthia]’s behavior has become
        a repeated pattern that is detrimental to the children in that it
        further alienates the children from [Brian].

        12. [Cynthia] testified that she did not inform [Brian] of many of
        the activities the boys now participate. [sic] Further testimony
        showed that the Cub Scout leaders did not communicate with
        [Brian] about events. [Brian] could not have known of all of the
        events as [Cynthia] did not relay the dates and times adequately
        nor did the scouting leaders.

                                             *****

        14. [Cynthia] consistently, though reminded in several Court
        orders dating back to August 28, 2012, refused to permit
        telephone communication between [Brian] and his children.

Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 10 of 18
        15. Accordingly due to the foregoing, the record is replete with
        testimony and evidence that [Cynthia] willfully, wantonly, and
        regularly denied [Brian] visitation time with the sons without
        notice or good cause.

        16. The Court finds that if a parent is vindictive in their
        parenting, that parent would no longer be acting in the child’s
        best interest.

        17. [C.W.] testified that he and his brothers wanted to live with
        [Brian]. That he and his brothers preferred the types of activities
        available to the boys at [Brian]’s home. They also have very
        favorable relationships with the extended family at [Brian]’s
        home. [Brian] lives in Pike school district which has significantly
        more opportunities available to the children than their current
        school district. In the current home environment, the boys only
        spend about an hour of waking time with [Cynthia] due to her
        work schedule through the week and the boys still share a
        bedroom with [Cynthia]. [Cynthia] is verbally aggressive toward
        the children and there is a definite difference in the demeanor
        and parenting styles between [Cynthia] and [Brian]. [Cynthia]
        yells at the boys and shows she is not an effective disciplinarian.
        [Cynthia] utilizes verbal discipline often with the boys whereas
        [Brian] does not need to utilize the same level of discipline as the
        children are better behaved at [Brian]’s home. [Cynthia] testified
        the boys are better behaved at [Brian]’s home than at [Cynthia]’s
        home.

        18. [Cynthia] created a “take-it or leave-it” visitation calendar.
        The calendar was not based on the Court’s order as [Cynthia]
        explained the “custodial parent decides when non-custodial gets
        the kids.” This is contrary to the Court’s orders and the best
        interest of the children in promoting and fostering a relationship
        with the non-custodial parent.

                                             *****

Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 11 of 18
                22. The Court has considered the testimony of the parties and
                their minor child, [C.W.]. [C.W.] has a desire to reside with
                [Brian]. Based on the testimony and evidence presented, the best
                interests of the children are best served with [Brian] having
                primary physical custody of the parties’ minor children as
                detailed above.

       (Id. at 33-37.)


[14]   Cynthia argues “Findings Numbers 4, 6, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, and

       22 are not supported by any evidence in the record.” (Appellant’s Br. at 28.)

       Our review of the record uncovered evidence supporting nearly all those

       findings. 6 Brian’s testimony supports Finding 6, (Tr. Vol. 1 at 64-5); Finding 8,

       (id. at 21-38); Finding 9, (id. at 25, 57-8); half of Finding 10, (id. at 99 (regarding

       medical records)); Finding 11, (id. at 21-33); Finding 12, (id. at 84-6); Finding

       14, (id. at 24, 91); Finding 15, (id. at 21-33); and Finding 18, (id. at 82-4, 226).

       Cynthia’s testimony supports parts of Finding 18. (See id. at 203-9.) Finding 7,

       regarding the living situations at Cynthia’s house and Brian’s house, is

       supported by testimony from Brian, (id. at 62), and from C.W., who said at




       6
         The transcript provided on appeal, from only the hearing on April 13, 2016, does not include testimony to
       support a few specifics in these findings – such as those about Cub Scouts, neighborhood friends, and
       Cynthia’s failure to not provide the boys’ school records to Brian. We note, however, that the transcript
       includes references to such testimony being given at the hearings in 2014. As we noted earlier, the parties
       agreed the court could take judicial notice of the prior hearings as it ruled on Brian’s motion to correct error
       and the other pending motions. See supra at 9, ¶12. Therefore, to challenge the validity of the trial court’s
       findings, the parties needed to provide all the necessary transcripts. See Ind. Appellate Rule 9(F)(5) (“If the
       appellant intends to urge on appeal that a finding of fact or conclusion thereon is unsupported by the
       evidence or is contrary to the evidence, the Notice of Appeal shall request the Transcript of the entire trial or
       evidentiary hearing . . . .”). Nevertheless, as the transcript from April 2016 supports nearly all the court’s
       findings, we address the merits of Cynthia’s argument to the extent possible. Cf. Titone v. State, 882 N.E.2d
219, 222-23 (Ind. Ct. App. 2008) (waiving defendant’s challenge to sufficiency of evidence when defendant
       requested transcripts of only some trial witnesses).

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017               Page 12 of 18
       Cynthia’s house “I sleep in the same room with my other two brothers and my

       mom,” (id. at 133), but at Brian’s house “I sleep in my own room.” (Id. at 134.)

       C.W.’s testimony also supports the vast majority of Finding 17, including the

       portion repeated in Finding 22 about C.W. wishing to live with Brian. (Id. at

       136 (“I do enjoy at my dad’s . . . that’s really where I would like to go.”).)

       Portions of Finding 17 are also supported by testimony, and the reasonable

       inferences therefrom, provided by Cynthia and Brian.


[15]   Those cumulative findings demonstrate a substantial change in circumstance

       making it in the boys’ best interest to now reside with Brian. C.W. reported he

       and his brothers want to live with their Father, and the court repeatedly found

       Cynthia had interfered with Brian’s ability to talk to or spend time with the

       boys. While isolated acts of misconduct might not warrant a modification of

       custody, a pattern of behavior over time does. See In re Paternity of J.T., 988
N.E.2d 398, 401 (Ind. Ct. App. 2013) (mother routinely denying father

       visitation was substantial change justifying custody change). Thus, we find no

       error in the court’s modification of custody.


                                     Emancipation of the girls
[16]   Regarding the parties’ two daughters, the trial court found:

               3.      [The girls], the parties’ daughters turned 19 on October 16,
               2015. [Cynthia] filed her Petition for Modification on October 5,
               2015. Even though [Brian] was still financially supporting [the
               girls], the children moved out of [Brian]’s home. The Court finds
               that the girls shall be determined emancipated as of the date just


       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 13 of 18
                after their graduation from high school, June 12, 2015. This sets
                June 19, 2015 as the date by which child support is modified.


       (Appellant’s App. Vol. 2 at 33.)


[17]   Cynthia argues the trial court erred by failing to order Brian to reimburse her for

       the child support she paid after June 19, 2015, the date from which the court

       said support would be modified due to emancipation. Brian argues the trial

       court erred by finding the daughters were emancipated as of June 12, 2015, and

       erred by modifying support to a date earlier than Cynthia’s petition, which was

       filed in October 2015. As our resolution of Brian’s arguments will impact the

       factual basis underlying Cynthia’s argument, we address Brian’s arguments

       first.


[18]   When we review a trial court’s determination of the date of emancipation, we

       neither reweigh evidence nor assess credibility of the witnesses. Connell v.

       Welty, 725 N.E.2d 502, 504 (Ind. Ct. App. 2000). We cannot set aside the

       court’s finding unless it is clearly erroneous. Id.


[19]   On appeal, Brian asserts the girls could not have been emancipated on June 15,

       2015, because he was still supporting them financially. However, at the

       hearing, Brian’s counsel asked Brian when he was testifying: “And we’re asking

       that emancipation date then be the date of graduation?” (Tr. Vol. 1 at 228.)

       Brian responded: “Correct.” (Id.) As Brian also testified the girls graduated

       from high school in June 2015, Brian cannot now assert error in the court’s

       selection of an emancipation date in the middle of June. See Weinberger v. Boyer,

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 14 of 18
       956 N.E.2d 1095, 1113 n.6 (Ind. Ct. App. 2011) (doctor cannot appeal $5,000

       cost court assigned to revision surgery when, at trial, doctor conceded the

       surgery was $5,000), trans. denied.


[20]   Turning now to Cynthia’s assertion, she claims the court should have ordered

       Brian to reimburse her for all the support she paid for the girls after the date of

       emancipation. Unlike other modifications of child support, “a termination of

       support based upon emancipation dates back to the actual date of

       emancipation, not the date the petition to terminate support was filed.”

       Eisenhut v. Eisenhut, 994 N.E.2d 274, 276 (Ind. Ct. App. 2013). The court’s

       order stated: “This sets June 19, 2015 as the date by which child support is

       modified.” (Appellant’s App. Vol. 2 at 33.) However, the court did not

       thereafter indicate an amount that Brian owes Cynthia for the support she paid

       after that date. Thus, we remand for the court to determine how many weeks

       Cynthia paid support after June 19, 2015, and to order Brian to reimburse

       Cynthia for those payments.


                                               Attorney Fees
[21]   The trial court, after making multiple findings regarding Cynthia’s behavior,

       ordered:

               35. Due to [Cynthia]’s wanton and willful contempt of the
               Court’s order, she shall pay to [Brian] attorney’s fees. [Brian]
               was previously ordered to pay attorney fees for contempt.
               [Brian] previously paid attorney fees under the Court’s last order.
               As of the date of this order, the parties shall no longer be


       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 15 of 18
                indebted to one another resulting in a zero sum net to [Cynthia]
                or [Brian].


       (Id. at 39.)


[22]   Cynthia asserts that order is reversible error because Brian did not request

       attorney fees and the trial court was not presented evidence of the amount of

       Brian’s attorney fees. 7 Brian argues the matter of attorney fees was included in

       his motion to correct error, so the court was reviewing its previous sanctions

       and “[w]hile it may not be clear exactly how the Court arrived at the ‘net zero

       sum’, [sic] it is clear that the Court provided a well thought out set of findings

       and conclusions thereon to come to this conclusion.” (Appellee’s Br. at 14.)


[23]   Civil contempt is “the willful disobedience of any lawfully entered court order

       of which the offender has notice,” Winslow v. Fifer, 969 N.E.2d 1087, 1093 (Ind.

       Ct. App. 2012), reh’g denied, trans. denied, and the objective of civil contempt

       proceedings is to “coerce action for the benefit of the aggrieved party.” Id.

       Findings of contempt are “within the sound discretion of the trial court.” We




       7
         Cynthia also asserts: “Mother was not found in contempt in this Order.” (Appellant’s Br. at 29.) She is,
       however, incorrect. Paragraph 35 of the court’s order clearly states she was in “wanton and willful contempt
       of the Court’s order.” (Appellee’s App. Vol. 2 at 35.) And that conclusion is supported by a number of the
       trial court’s findings: “Mother has a history of denying visitation to Father without good cause,” (Appellee’s
       App. at 20); Mother “has used the boys’ involvement in Boy Scouts as a method to deny visitation to
       Father,” (id.); “Mother’s behavior has become a repeated pattern that is detrimental to the children in that it
       further alienates the children from the Father,” (id.); “Mother consistently, though reminded in several court
       orders dating back to August 28, 2012, refused to permit telephone communication between Father and his
       children,” (id. at 21); and Mother’s approach to the visitation calendar was “contrary to the Court’s orders
       and the best interest of the children in promoting and fostering a relationship with the non-custodial parent.”
       (Id.)

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017             Page 16 of 18
       may reverse only if the court abused its discretion by entering a decision that

       was “against the logic and effect of the facts and circumstances before the

       court” or contrary to law. Id. Trial courts have “inherent authority to award

       attorney fees” as a sanction following a finding of civil contempt. Id.


[24]   Brian is correct that his motion to correct error asserted the court erred by

       requiring him to pay $10,000 in attorney fees. However, Cynthia is correct that

       the court’s order does not explain how it arrived at a “zero sum” balance. Nor

       did the court provide any findings that support that “zero sum.” (Id.)

       Therefore, we remand to the trial court to clarify its order regarding attorney

       fees. 8



                                                  Conclusion
[25]   The trial court did not abuse its discretion by modifying custody of the boys to

       Brian. Brian waived any argument that the girls were not emancipated in June

       2015, as he asked the court to set the emancipation as “graduation,” which was

       June 12, 2015. However, the court erred by modifying support for the girls as




       8
         In the Conclusion of his Appellee’s Brief, Brian requests we remand for the trial court to determine if he is
       entitled to an award of appellate attorney fees. Our rules provide we “may assess damages if an appeal . . . is
       frivolous or in bad faith.” Ind. Appellate Rule 66(E). Such an award may include attorneys’ fees, id., and
       whether to enter such an award is left to our discretion. Id. However, we “use extreme restraint when
       exercising” that power due to “the potential chilling effect upon the exercise of the right to appeal.” Trost-
       Steffen v. Steffen, 772 N.E.2d 500, 514 (Ind. Ct. App. 2002), reh’g denied, trans. denied. As we remand for the
       court to enter an order for Brian to return child support paid by Cynthia after the girls’ emancipation, we
       cannot find Cynthia’s appeal “frivolous or in bad faith.” See App. R. 66(E). Accordingly, in accordance with
       the American Rule, each party shall be left to pay his or her own appellate attorney fees. See, e.g., Gillock v.
       City of New Castle, 999 N.E.2d 1043, 1047 (Ind. Ct. App. 2013) (appellate court declined to award appellate
       attorney fees where appeal was not “utterly devoid of all plausibility or in bad faith”).

       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017             Page 17 of 18
       of June 19, 2015, without ordering Brian to return to Cynthia the money she

       paid thereafter in child support for the girls. Brian has not demonstrated he is

       entitled to appellate attorney fees, but we remand for the trial court to clarify its

       calculation of attorney fees based on the contempt sanctions.


[26]   Affirmed in part and remanded with instructions.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 06A01-1606-DR-1456 | August 9, 2017   Page 18 of 18